Exhibit 99.2 POSTMEDIA NETWORK CANADA CORP. INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 Approved for issuance: July 9, 2015 1 JULY 9, 2015 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis of financial condition and results of operations of Postmedia Network Canada Corp. and its subsidiary Postmedia Network Inc. (collectively, “we”, “our”, “us”, or “Postmedia”) should be read in conjunction with the interim condensed consolidated financial statements and related notes of Postmedia for the three and nine months ended May 31, 2015 and 2014 and the annual audited consolidated financial statements and related notes for the years ended August 31, 2014, 2013 and 2012.The interim condensed consolidated financial statements of Postmedia for the three and nine months ended May 31, 2015 and 2014 and the annual audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012 are available on SEDAR at www.sedar.comand on the EDGAR system maintained by the U.S. Securities and Exchange Commission atwww.sec.gov. This discussion contains statements that are not historical facts and are forward-looking statements.These statements are subject to a number of risks described in the section entitled “Risk Factors” contained in our annual management’s discussion and analysis for the years ended August 31, 2014, 2013 and 2012.Risks and uncertainties may cause actual results to differ materially from those contained in such forward-looking statements.Such statements reflect management’s current views and are based on certain assumptions.They are only estimates of future developments, and actual developments may differ materially from these statements due to a number of factors.Investors are cautioned not to place undue reliance on such forward-looking statements.No forward-looking statement is a guarantee of future results.We have tried, where possible, to identify such statements by using words such as “believe”, “expect”, “estimate”, “anticipate”, “will”, “could” and similar expressions in connection with any discussion of future operating or financial performance.Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements or information, whether written or oral, that may be as a result of new information, future events or otherwise. All amounts are expressed in Canadian dollars unless otherwise noted. The interim condensed consolidated financial statements of Postmedia for the three and nine months ended May 31, 2015 and 2014 have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including International Accounting Standard (“IAS”) 34 – Interim Financial Reporting. This management’s discussion and analysis is dated July 9, 2015 and does not reflect changes or information subsequent to this date.Additional information in respect of Postmedia is available on SEDAR at www.sedar.com and EDGAR atwww.sec.gov. 2 Additional IFRS Measures We use operating income before depreciation, amortization, impairment and restructuring, as presented in the interim condensed consolidated financial statements for the three and nine months ended May 31, 2015 and 2014 and described in note 3 thereto, to assist in assessing our financial performance.Management and the Board of Directors of Postmedia use this measure to evaluate consolidated operating results and to assess Postmedia’s ability to incur and service debt.In addition, this measure is used to make operating decisions as it is an indicator of how much cash is being generated by Postmedia and assists in determining the need for additional cost reductions, evaluation of personnel and resource allocation decisions.Operating income before depreciation, amortization, impairment and restructuring is referred to as an additional IFRS measure and may not be comparable to similar measures presented by other companies. Overview and Background Our business consists of news and information gathering and dissemination operations, with products offered in local, regional and major metro markets in Canada through a variety of print, web, tablet and smartphone platforms. The combination of these platforms provides audiences with a variety of media through which to access and interact with our content. The breadth of our reach and the diversity of our content enable advertisers to reach their target audiences on a local, regional or national scale through the convenience of a single provider. We are the largest publisher by circulation of paid English-language daily newspapers in Canada, according to Newspapers Canada’s 2014 Circulation Data Report. Postmedia has the highest weekly print readership of paid English-language daily newspapers in Canada, based on NADbank 2014 survey data. For financial reporting purposes we have one operating segment, the Newsmedia segment (formerly, the Newspaper segment), which publishes daily and non-daily newspapers and operates digital media and online assets including the canada.com and canoe.com websites, each newspaper’s online website and Infomart, our media monitoring service. Recent Developments On October 6, 2014, we entered into a purchase agreement with Quebecor Media Inc. to purchase all of the outstanding shares of 7717415 Canada Inc. (previously known as Quebecor Media Printing Inc.) (“QMPI”), which as at the acquisition date of April 13, 2015, owned Sun Media Corporation’s stable of more than 170 English-language newspapers and specialty publications as well as digital properties, for cash consideration of $305.5 million, less a provisional closing working capital receivable of $3.1 million (the “Sun Acquisition”). During the three and nine months ended May 31, 2015, we incurred acquisition costs of $7.6 million and $10.3 million, respectively, and integration costs of $0.9 million and $2.3 million, respectively, both of which are included in restructuring and other items in the condensed consolidated statements of operations. Upon acquisition, QMPI and its subsidiary amalgamated to form a new corporation which subsequently amalgamated with Postmedia Network Inc. We financed the purchase price and transaction costs associated with the Sun Acquisition through the issuance of 8.25% Senior Secured Notes due 2017 (“First-Lien Notes”), the issuance of Class NC variable voting shares of Postmedia (“Variable Voting Shares”) pursuant to a rights offering of subscription receipts (the “Rights Offering”), net proceeds related to the sale of the Montreal Gazette production facility and corporate cash all as described below. 3 The debt financing for the Sun Acquisition was provided through the issuance of an additional $140.0 million of First-Lien Notes to an existing noteholder, Canso Investment Counsel Ltd. (“Canso”), acting on behalf of certain accounts that it manages. On October 31, 2014, pursuant to a subscription agreement with Canso, we issued subscription receipts which were automatically exchanged for the additional First-Lien Notes on April 13, 2015 (“Notes Subscription Receipts”). The Notes Subscription Receipts bore interest at the same rate as the First-Lien Notes with interest commencing as of November 1, 2014. During the three and nine months ended May 31, 2015, we recorded $2.9 million and $6.7 million, respectively, of interest expense related to the Notes Subscription Receipts in the consolidated statement of operations and incurred $3.0 million and $4.6 million, respectively, of debt issuance costs which are included in the carrying value of long-term debt on the condensed consolidated statement of financial position. The equity financing for the Sun Acquisition was provided pursuant to the Rights Offering for proceeds of $173.5 million. Under the terms of the Rights Offering, shareholders of Postmedia as of February 17, 2015 received one right for each share held to subscribe for 5.9929 subscription receipts (“Equity Subscription Receipts”). On March 18, 2015, the Rights Offering closed, with a total of 240,972,226 Equity Subscription Receipts issued at a subscription price of $0.72, which represented a significant discount to the market price of the Variable Voting Shares at the time. On April 13, 2015, each Equity Subscription Receipt was automatically exchanged for one Variable Voting Share without additional consideration. As at May 31, 2015, we have a total of 281,181,845 Variable Voting Shares and Class C voting shares outstanding. During the three and nine months ended May 31, 2015, we incurred $6.2 million and $9.1 million, respectively, of share issuance costs which are included in the carrying value of capital stock on the condensed consolidated statement of financial position. The remaining financing for the Sun Acquisition was provided through corporate cash and the net proceeds related to the sale of the Montreal Gazette production facility. Due to the outsourcing of the production of the Montreal Gazette, the production facility was no longer required. The sale closed on October 31, 2014 and the net proceeds of $12.4 million were required to fund a portion of the Sun Acquisition and prior to closing were classified as restricted cash on the condensed consolidated statement of financial position. See note 4 of the interim condensed consolidated financial statements for the three and nine months ended May 31, 2015 and 2014 for the detail of the net assets acquired and the goodwill recognized. Due to the outsourcing of the production of the Edmonton Journal in August 2013, the production facility was no longer required. Subsequent to May 31, 2015, we entered into an agreement to sell the production facility for gross proceeds of $9.4 million which is expected to close in July 2015. As a result, during the three and nine months ended May 31, 2015, we recorded an impairment of $0.5 million and $2.3 million, respectively, in the condensed consolidated statement of operations based on the expected net proceeds of $8.2 million which will be reinvested in the business. Due to the outsourcing of the production of the Vancouver newspapers in February 2015, which includes both The Vancouver Sun and The Province, the production facility is no longer required.In July 2014, we reached an agreement with the union representing the employees impacted by the Vancouver newspapers outsourcing and made a payment of $17.5 million in trust, which was disbursed in February 2015 to fund the restructuring payments. In addition, all conditions were waived related to an agreement to sell the Vancouver newspapers production facility for gross proceeds of $17.5 million is expected to close in July 2015.The net proceeds from the sale of the Vancouver newspapers production facility will be used to make an offer to redeem an equal amount of First-Lien Notes. On October 16, 2014 we entered into a new senior secured asset-based revolving credit facility (the “ABL Facility) for an aggregate amount of up to $20.0 million. The ABL Facility replaced our previous facility that matured on July 13, 2014. The ABL Facility matures on October 16, 2015 and is secured on a first-priority basis by accounts receivable, cash and inventory and any related assets of Postmedia and on a third priority basis by the First-Lien Notes collateral. During the nine months ended May 31, 2015, we incurred $0.6 million of debt issuance costs related to the ABL Facility. The ABL Facility has conditions to borrowing which include maintaining certain financial ratios that were not met, resulting in no availability as at May 31, 2015. 4 In October 2014, we received certification from the Ontario Digital Media Corporation that digital media tax credits totaling a cash claim of $17.3 million for the year ended August 31, 2012 were eligible to be claimed. We refiled the tax return for the year ended August 31, 2012 to reflect the digital media tax credit and in the three months ended May 31, 2015, received $17.8 million, including accrued interest of $0.5 million, related to this claim. The claim was primarily related to the recovery of previously recognized compensation expenses, and as a result we recorded an initial recovery of compensation expense of $13.8 million in the three months ended November 30, 2014 due to the estimation uncertainty associated with the claim process.In the three and nine months ended May 31, 2015, we received the proceeds from the claim and recorded a recovery in compensation expense of $3.5 million and $17.3 million, respectively, related to this claim.We are in the process of completing our final claim under the program for the period of September 1, 2012 to April 23, 2015. Key Factors Affecting Operating Results Revenue is earned primarily from advertising, circulation and digital sources. Print advertising revenue is a function of the volume, or linage, of advertising sold and rates charged. Print circulation revenue is derived from home-delivery subscriptions for newspapers, including All Access Subscriptions (across the four platforms of print, web, tablet and smartphone), single copy sales at retail outlets and vending machines and is a function of the number of newspapers sold and the price per copy. Digital revenue consists of revenue from national and local display advertising as well as digital classified advertising on our newspaper and other websites, including canada.com, canoe.com, revenue from e-Papers and Digital Access subscriptions, as well as subscription revenue generated through Infomart, our media monitoring service. Print advertising revenue was $112.2 million and $280.8 million for the three and nine months ended May 31, 2015, representing 54.7% and 54.0% of total revenue for such periods, respectively. Our major advertising categories consist of local, national, and inserts.These categories composed 50.2%, 27.4% and 19.9%, respectively, of total print advertising for the three months ended May 31, 2015, and 43.7%, 32.9% and 20.4%, respectively, of total print advertising for the nine months ended May 31, 2015. Print advertising is influenced by both the overall strength of the economy and significant structural changes in the newspaper industry and media in general.The continuing shift in advertising dollars from print advertising to advertising in other formats, particularly online and other digital platforms including search and social media websites, combined with periods of economic uncertainty have resulted in significant declines in print advertising.This shift is expected to continue and appears to be permanent.We anticipate the print advertising market to remain challenging and expect current trends to continue throughout the remainder of fiscal 2015.During the three and nine months ended May 31, 2015, we experienced print advertising revenue increases of 18.4% and decreases of 6.8%, respectively, as compared to the same periods in the prior year. Excluding the impact of the Sun Acquisition, print advertising revenue would have decreased 20.2% and 18.9%, respectively, for the three and nine months ended May 31, 2015. This decrease in print advertising revenue in the three and nine months ended May 31, 2015 relates to weakness across all major advertising categories. Print circulation revenue was $59.0 million and $152.0 million for the three and nine months ended May 31, 2015, representing 28.8% and 29.2% of total revenue for such periods, respectively. Circulation revenues increased $10.0 million and $5.8 million in the three and nine months ended May 31, 2015, respectively, as compared to the same period in the prior year as a result of the Sun Acquisition. Excluding the impact of the Sun Acquisition, print circulation revenue would have decreased $3.2 million and $7.4 million, respectively, for the three and nine months ended May 31, 2015. These decreases are the result of declines in circulation volumes that have been experienced over the last few years and this trend continued in the three and nine months ended May 31, 2015. Volume declines have been partially offset by price increases and we expect these print circulation revenue trends to continue throughout the remainder of fiscal 2015. 5 Digital revenue was $25.8 million and $70.6 million for the three and nine months ended May 31, 2015, representing 12.6% and 13.6% of total revenue for such periods, respectively.Digital revenues increased 12.0% and 4.2%, respectively, in the three and nine months ended May 31, 2015, as compared to the same period in the prior year as a result of the Sun Acquisition. Excluding the impact of the Sun Acquisition, digital revenues decreased 4.0% and 1.2%, respectively, in the three and nine months ended May 31, 2015, as compared to the same period in the prior year, as a result of decreases in local digital advertising revenue and digital classified revenue, partially offset by increases in digital subscription revenue.We continue to believe digital revenue represents a future growth opportunity for Postmedia and as a result we are focused on various new products and initiatives in this area. Our principal expenses consist of compensation, newsprint, distribution and production.These composed 46.2%, 5.9%, 19.3% and 9.9%, respectively, of total operating expenses excluding depreciation, amortization, impairment and restructuring for the three months ended May 31, 2015 and 46.7%, 5.4%, 18.7% and 9.2%, respectively, of total operating expenses excluding depreciation, amortization, impairment and restructuring for the nine months ended May 31, 2015.Excluding the impact of the Sun Acquisition, we experienced declines in compensation, newsprint and distribution expenses of 19.8%, 22.8% and 9.4%, respectively, and an increase in production expenses of 29.8% in the three months ended May 31, 2015. Excluding the impact of the Sun Acquisition, we experienced declines in compensation, newsprint and distribution expenses of 18.2%, 21.0% and 8.5%, respectively, and an increase in production expenses of 26.4% in the nine months ended May 31, 2015, as compared to the same periods in the prior year. In the three and nine months ended May 31, 2015, compensation expense includes a recovery of $3.5 million and $17.3 million, respectively, related to the Ontario Interactive Digital Media Tax Credit as described earlier in “Recent Developments”. As of May 31, 2015, we have completed our three year business transformation program announced in July 2012 (“Transformation Program”) targeting total operating cost reductions of 15% to 20%. During the three months ended May 31, 2015 we implemented initiatives which are expected to result in an additional $5 million of net annualized cost savings under the Transformation Program. In total, we implemented net annualized cost savings of approximately $136 million, or 20% of operating costs under the Transformation Program. The net annualized cost savings primarily relate to decreases in compensation expenses partially offset by increases in production expenses as a result of outsourced newspaper production. As a result of the Sun Acquisition and the continuing trends in advertising revenue, we will continue to pursue additional cost reduction initiatives in the future. Specifically, we plan to eliminate an estimated additional $50 million in operating costs by the end of fiscal 2017. These additional cost reductions areexpected to come froma combination of acquisition synergies and further streamlining of our operations. Our operating results are affected by variations in the cost and availability of newsprint.Newsprint is the principal raw material used in the production of our daily newspapers and other print publications.It is a commodity that is generally subject to price volatility.We take advantage of the purchasing power that comes with the large volume of newsprint we purchase, as well as our proximity to paper mills across Canada, to minimize our total newsprint expense.Changes in newsprint prices can significantly affect our operating results. A $50 per tonne increase or decrease in the price of newsprint would be expected to affect our newsprint expense by approximately $4.6 million on an annualized basis.We don’t expect a material change in newsprint prices throughout the remainder of fiscal 2015. Our distribution is primarily outsourced to third party suppliers.The key drivers of our distribution expenses are fuel costs and circulation and insert volumes. Excluding the impact of the Sun Acquisition, our distribution expenses have decreased during the three and nine months ended May 31, 2015 primarily as a result of a reduction in newspaper circulation volumes and cost reduction initiatives. Our production costs include the costs related to outsourced production of our newspapers as well as ink and other production supplies.Our production expenses have increased during the three and nine months ended May 31, 2015 as a result of the Sun Acquisition, as well as outsourced newspaper production of the Calgary Herald in November 2013, the Montreal Gazette in August 2014 and both The Vancouver Sun and The Province in February 2015. We expect production costs to increase throughout the remainder of fiscal 2015 as a result of the outsourcing of the Montreal Gazette and our Vancouver newspapers. 6 Other Factors Seasonality Revenue has experienced, and is expected to continue to experience, seasonality due to seasonal advertising patterns and seasonal influences on media consumption habits.Typically, our advertising revenue is highest in the first and third fiscal quarters, while expenses are relatively constant throughout the fiscal year.These seasonal variations may lead to increased borrowing needs at certain points within the fiscal year. Critical accounting estimates The preparation of financial statements in accordance with IFRS requires management to make estimates, assumptions and judgements that affect the reported amounts of assets and liabilities, related amounts of revenues and expenses, and disclosure of contingent assets and liabilities.Although these estimates, assumptions and judgements are based upon management’s knowledge of the amount, event or actions; actual results could differ from those estimates, assumptions and judgements.The critical accounting estimates used in our interim condensed consolidated financial statements for the three and nine months ended May 31, 2015 and 2014 are not materially different from those disclosed in our annual management’s discussion and analysis and annual audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012,except for the estimate of the fair value of the identifiable assets acquired, liabilities assumed and related deferred income tax consequences as described in note 4 and the Ontario Interactive Digital Media Tax Credit as described in note 6. Change in accounting policy We have adopted the following new standard effective September 1, 2014: (i) IFRIC 21 – Levies The standardclarifies that the timing for the accounting of a liability that is imposed by governments should be based on the activity in the legislation that would trigger the payment.This standard is required to be applied retrospectively for annual periods beginning on or after January 1, 2014, with earlier adoption permitted. The adoption of this standard did not have an impact on the interim condensed consolidated financial statements. 7 Operating Results Postmedia’s operating results for the three months ended May 31, 2015 as compared to the three months ended May 31, 2014 Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Production Other operating Operating income before depreciation, amortization, impairment and restructuring Depreciation Amortization Impairments - Restructuring and other items Operating loss ) ) Interest expense Net financing expense relating to employee benefit plans Gain on disposal of property and equipment (6 ) ) Loss on derivative financial instruments Foreign currency exchange gains ) ) Loss before income taxes ) ) Recovery of income taxes ) - Net loss attributable to equity holders of the Company ) ) Revenue Print advertising Print advertising revenue increased $17.5 million, or 18.4%, to $112.2 million for the three months ended May 31, 2015 as compared to the same period in prior year. Excluding the impact of the Sun Acquisition, print advertising revenue decreased $19.1 million, or 20.2%, and was experienced across all of our major categories including decreases from local advertising of 17.3%, national advertising of 25.6%, and insert advertising of 14.2%. The decreases were due to declines in both volume and rate with the total print advertising linage and average line rate decreasing 12.4% and 10.1%, respectively, during the three months ended May 31, 2015, as compared to the same period in the prior year. Print circulation Print circulation revenue increased $10.0 million, or 20.4%, to $59.0 million for the three months ended May 31, 2015 as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, print circulation revenue decreased $3.2 million, or 6.5%, as a result of paid circulation volume decreasing 12.4%, partially offset by price increases. 8 Digital Digital revenue increased $2.8 million, or 12.0%, to $25.8 million for the three months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, digital revenue decreased $0.9 million, or 4.0%, as a result of decreases in local digital advertising revenue of $0.8 million and digital classified revenue of $0.5 million, partially offset by an increase in digital subscription revenue of $0.3 million. Other Other revenue increased by $3.9 million, to $8.0 million for the three months ended May 31, 2015, as compared to the same period in the prior year, as a result of the Sun Acquisition. Excluding the impact of the Sun Acquisition, other revenue was comparable to the same period in the prior year. Expenses Compensation Compensation expenses increased $8.0 million, or 11.1%, to $80.5 million for the three months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition and the recovery of $3.5 million relating to the Ontario Interactive Digital Media Tax Credit as described earlier in “Recent Developments”, compensation expenses decreased $10.8 million, or 14.9%, for the three months ended May 31, 2015, as compared to the same period in the prior year. This decrease is primarily as a result of lower salary and benefits expense of $10.0 million due to the Transformation Program initiatives. Newsprint Newsprint expenses increased $2.7 million, or 35.7%, to $10.3 million for the three months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, newsprint expenses decreased $1.7 million, or 22.8%, as a result of consumption decreases of 19.4% due to continued usage reduction efforts as well as lower newspaper circulation volumes, combined with a decrease in newsprint cost per tonne of 4.2%.Newsprint expenses include newsprint purchased for production at both our owned and outsourced production facilities. Distribution Distribution expenses increased $7.7 million, or 29.6%, to $33.7 million for the three months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, distribution expenses decreased $2.4 million, or 9.4%, as a result of a reduction in newspaper circulation volumes and cost reduction initiatives. Production Production expenses increased $7.1 million to $17.3 million for the three months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, production expenses increased $3.0 million, or 29.8%, as a result of outsourced newspaper production of the Montreal Gazette in August 2014 and both The Vancouver Sun and The Province in February 2015. Other operating Other operating expenses increased $3.6 million, or 12.4%, to $32.7 million for the three months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, other operating expenses decreased $4.3 million, or 14.7%, as a result of ongoing cost savings initiatives. 9 Operating income before depreciation, amortization, impairment and restructuring Operating income before depreciation, amortization, impairment and restructuring increased $5.0 million, or 19.4%, to $30.6 million for the three months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, operating income before depreciation, amortization, impairment and restructuring decreased $3.3 million, or 13.0%, as a result of decreases in revenue, partially offset by decreases in expenses as discussed above. Depreciation Depreciation expense decreased $11.3 million to $4.6 million for the three months ended May 31, 2015, as compared to the same period in the prior year.The decrease relates primarily to reduced depreciation of the production assets of the Montreal Gazette and the Vancouver newspapers as a result of the outsourced production of these newspapers in August 2014 and February 2015, respectively, partially offset by additional depreciation expense related to the Sun Acquisition. Amortization Amortization expense increased $0.7 million, or 7.3%, to $10.2 million for the three months ended May 31, 2015, as compared to the same period in the prior year, primarily due to the additional amortization expense related to the Sun Acquisition. Impairments During the three months ended May 31, 2015, we completed our annual impairment testing of goodwill and indefinite life intangible assets. As a result of the impairment analysis we recorded an impairment of $150.7 million which consisted of $80.0 million related to goodwill and $70.7 million related to intangible assets. The impairments were as a result of lower than anticipated long-term revenue projections due to economic and structural factors including the uncertainty of the print advertising market and the rapidly evolving digital advertising market. In addition, due to the outsourcing of the production of the Edmonton Journal in August 2013, the production facility is no longer required. As a result, during the three months ended May 31, 2015, we recorded an impairment of $0.5 million based on the estimated net proceeds of the production facility discussed previously in “Recent Developments”. During the three months ended May 31, 2014, no impairments were recorded. Restructuring and other items Restructuring and other items expense increased $8.5 million to $14.3 million for the three months ended May 31, 2015 as compared to the same period in the prior year.Restructuring and other items expense for the three months ended May 31, 2015 consists of severance costs of $5.8 million, which include both involuntary terminations and voluntary buyouts, and acquisition costs and integration costs related to the Sun Acquisition of $7.6 million and $0.9 million, respectively, as described earlier in “Recent Developments”. Restructuring and other items expense for the three months ended May 31, 2014 consisted of $5.8 million of severance costs, which included both involuntary terminations and voluntary buyouts. Operating loss Operating loss was $149.8 million for the three months ended May 31, 2015, as compared to $5.6 million for the same period in the prior year. The increase in operating loss is the result of impairments, an increase in restructuring and other items expense, partially offset by an increase in operating income before depreciation, amortization, impairment and restructuring and a decrease in depreciation expense, all as discussed above. 10 Interest expense Interest expense increased $1.3 million, or 8.5%, to $17.1 million for the three months ended May 31, 2015, as compared to the same period in the prior year.Interest expense primarily relates to interest on our long-term debt that is recognized using the effective interest rate method, which amortizes the debt initial financing costs and includes both cash and non-cash interest. The increase in interest expense relates to an increase in cash interest expense of $1.8 million, partially offset by a decrease in non-cash interest expense of $0.5 million. The increase in cash interest includes $2.2 million of interest expense on the additional First-Lien Notes and $0.4 million of interest expense on the Notes Subscription Receipts, both as described earlier in “Recent Developments” and $0.5 million related to the 12.5% Senior Secured Notes due 2018 (“Second-Lien Notes”) due to the increase in US dollar currency translation, partially offset by a decrease of $0.1 million related to the ABL Facility, interest income of $0.7 million from interest earned from certain deposits related to the Sun Acquisition, and interest income of $0.5 million related to Ontario Interactive Digital Media Tax Credit as described earlier in “Recent Developments”. Net financing expense relating to employee benefit plans Net financing expense relating to employee benefit plans decreased a nominal amount to $1.4 million for the three months ended May 31, 2015, as compared to the same period in the prior year. Gain on disposal of property and equipment During the three months ended May 31, 2015, we disposed of property and equipment and realized a nominal gain as compared to $0.2 million during the same period in the prior year. Gain on derivative financial instruments Gain on derivative financial instruments for the three months ended May 31, 2015 was $0.6 million as compared $0.7 million during the same period in the prior year.The gains relate to the change in fair value of our variable prepayment option embedded derivatives on the First-Lien Notes and Second-Lien Notes. Foreign currency exchange gains Foreign currency exchange gains for the three months ended May 31, 2015 were $2.1 million as compared to $2.7 million during the same period in the prior year.Foreign currency exchange gains consist primarily of unrealized gains related to changes in the carrying value of the Second-Lien Notes.On July 15, 2014 a foreign currency interest rate swap, that was accounted for as a hedge, with a notional amount of US$167.5 million related to the Second-Lien Notes matured, exposing us to foreign currency gains and losses on the entire US$268.6 million of Second-Lien Notes outstanding. Loss before income taxes Loss before income taxes was $166.8 million for the three months ended May 31, 2015, as compared to $20.6 million for the same period in the prior year.The increase in loss before income taxes is the result of an increase in operating loss, increased interest expense and decreased foreign currency exchange gains, all as discussed above. Recovery of income taxes Recovery of income taxes for the three months ended May 31, 2015 was $26.0 million as a result of the recognition of a portion of our existing tax loss carryforwards which offset the scheduled reversal of taxable temporary differences acquired in the Sun Acquisition. We have not recognized any of our remaining cumulative tax loss carryforwards. We have not recorded a current or deferred tax expense or recovery for the nine months ended May 31, 2014. 11 Net loss attributable to equity holders of the Company Net loss for the three months ended May 31, 2015 was $140.8 million as compared to $20.6 million for the same period in the prior year, as a result of the factors described above in loss before income taxes and recovery of income taxes. Operating Results Postmedia’s operating results for the nine months ended May 31, 2015 as compared to the nine months ended May 31, 2014 Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Production Other operating Operating income before depreciation, amortization, impairment and restructuring Depreciation Amortization Impairments - Restructuring and other items Operating loss ) ) Interest expense Net financing expense relating to employee benefit plans Gain on disposal of property and equipment and asset held-for-sale ) ) Gain on derivative financial instruments ) ) Foreign currency exchange losses Loss before income taxes ) ) Recovery of income taxes ) - Net loss attributable to equity holders of the Company ) ) 12 Revenue Print advertising Print advertising revenue decreased $20.5 million, or 6.8%, to $280.8 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, print advertising revenue decreased $57.0 million, or 18.9%, and was experienced across all of our major categories including decreases from local advertising of 13.5%, national advertising of 26.1%, and insert advertising of 13.8%. The decreases were due to declines in both volume and rate with the total print advertising linage and average line rate decreasing 13.1% and 7.9%, respectively, during the nine months ended May 31, 2015, as compared to the same period in the prior year. Print circulation Print circulation revenue increased $5.8 million, or 4.0%, to $152.0 million for the nine months ended May 31, 2015 as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, print circulation revenue decreased $7.4 million, or 5.1%, as a result of paid circulation volume decreasing 10.5%, partially offset by price increases. Digital Digital revenue increased $2.9 million, or 4.2%, to $70.6 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, digital revenue decreased $0.8 million, or 1.2%, as a result of decreases in digital classified revenue of $1.3 million, local digital advertising revenue of $1.0 million and national digital advertising revenue of $0.8 million, partially offset by increases in digital subscription revenue of $1.3 million and other digital revenue of $1.0 million. Other Other revenue increased $4.3 million, or 35.5%, to $16.6 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, other revenue increased $0.6 million, or 5.0%, as a result of an increase in commercial printing revenue of $0.6 million. Expenses Compensation Compensation expenses decreased $17.3 million, or 7.9%, to $201.2 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition and the recovery of $17.3 million relating to the Ontario Interactive Digital Media Tax Credit as described earlier in “Recent Developments”, compensation expenses decreased $22.4 million, or 10.2%, as a result of lower salary and benefits expense of $21.1 million due to the Transformation Program initiatives, a decrease in share-based compensation plans and other long-term incentive plans expense of $0.8 million, a decrease in short-term incentive plan awards of $0.5 million, partially offset by an increase of $1.1 million in employee benefit plan expense as a result of an decrease in the discount rate used to measure the employee benefit plan cost of our defined benefit pension plans. 13 Newsprint Newsprint expenses decreased $0.6 million, or 2.6%, to $23.5 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, newsprint expenses decreased $5.1 million, or 21.0%, as a result of consumption decreases of 17.7% due to continued usage reduction efforts as well as lower newspaper circulation volumes, combined with a decrease in newsprint cost per tonne of 4.1%.Newsprint expenses include newsprint purchased for production at both our owned and outsourced production facilities. Distribution Distribution expenses increased $3.6 million, or 4.6%, to $80.6 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, distribution expenses decreased $6.5 million, or 8.5%, as a result of a reduction in newspaper circulation volumes and cost reduction initiatives. Production Production expenses increased $11.6 million, or 40.8%, to $39.8 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, production expenses increased $7.5 million, or 26.4%, as a result of outsourced newspaper production of the Calgary Herald in November 2013, the Montreal Gazette in August 2014 and both The Vancouver Sun and The Province in February 2015. Other operating Other operating expenses increased $0.1 million to $85.9 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, other operating expenses decreased $7.8 million, or 9.0%, as a result of ongoing cost savings initiatives. Operating income before depreciation, amortization, impairment and restructuring Operating income before depreciation, amortization, impairment and restructuring decreased $4.7 million, or 5.0%, to $89.1 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Excluding the impact of the Sun Acquisition, operating income before depreciation, amortization, impairment and restructuring decreased $13.0 million, or 13.9%, as a result of decreases in revenue, partially offset by decreases in expenses as discussed above. Depreciation Depreciation expense decreased $14.1 million to $26.2 million for the nine months ended May 31, 2015, as compared to the same period in the prior year.The decrease relates primarily to reduced depreciation of the production assets of the Calgary Herald, Montreal Gazette and Vancouver newspapers as a result of the outsourced production of these newspapers in November 2013, August 2014 and February 2015, respectively, partially offset by additional depreciation expense related to the Sun Acquisition. Amortization Amortization expense decreased $0.3 million to $29.3 million for the nine months ended May 31, 2015, as compared to the same period in the prior year.The decrease relates primarily to software that has been fully amortized, partially offset by additional amortization expense related to the Sun Acquisition. 14 Impairments During the nine months ended May 31, 2015, we completed our annual impairment testing of goodwill and indefinite life intangible assets. As a result of the impairment analysis we recorded an impairment of $150.7 million which consisted of $80.0 million related to goodwill and $70.7 million related to intangible assets. The impairments were as a result of lower than anticipated long-term revenue projections due to economic and structural factors including the uncertainty of the print advertising market and the rapidly evolving digital advertising market. In addition, due to the outsourcing of the production of the Edmonton Journal in August 2013, the production facility is no longer required. As a result, during the nine months ended May 31, 2015, we recorded an impairment of $2.3 million based on the estimated net proceeds of the production facility discussed previously in “Recent Developments”. During the nine months ended May 31, 2014, no impairments were recorded. Restructuring and other items Restructuring and other items expense decreased $8.1 million to $23.3 million for the nine months ended May 31, 2015 as compared to the same period in the prior year.Restructuring and other items expense for the nine months ended May 31, 2015 consists of severance costs of $10.7 million, which include both involuntary terminations and voluntary buyouts, and acquisition costs and integration costs related to the Sun Acquisition of $10.3 million and $2.3 million, respectively, as described earlier in “Recent Developments”. Restructuring and other items expense for the nine months ended May 31, 2014 consisted of severance costs of $31.4 million, which included both involuntary terminations and voluntary buyouts. Operating loss Operating loss was $142.7 million for the nine months ended May 31, 2015, as compared to $7.4 million for the same period in the prior year.The increase in operating loss is the result of impairments and decreased operating income before depreciation, amortization, impairment and restructuring, partially offset by decreased depreciation expense, decreased amortization expense and decreased restructuring and other items expense, all as discussed above. Interest expense Interest expense increased $3.2 million, or 6.8%, to $50.3 million for the nine months ended May 31, 2015, as compared to the same period in the prior year.Interest expense primarily relates to interest on our long-term debt that is recognized using the effective interest rate method, which amortizes the initial debt financing costs and includes both cash and non-cash interest. The increase in interest expense relates to an increase in cash interest expense of $5.0 million, partially offset by a decrease in non-cash interest expense of $1.8 million. The increase in cash interest includes $1.7 million of interest expense on the additional First-Lien Notes and $4.2 million of interest expense on the Notes Subscription Receipts, both as described earlier in “Recent Developments” and $0.5 million related to the Second-Lien Notes due to the increase in US dollar currency translation, partially offset by a decrease of $0.3 million related to the ABL Facility, interest income of $0.7 million from interest earned from certain deposits related to the Sun Acquisition, and interest income of $0.5 million related to Ontario Interactive Digital Media Tax Credit as described earlier in “Recent Developments”. Net financing expense relating to employee benefit plans Net financing expense relating to employee benefit plans decreased a nominal amount to $4.2 million for the nine months ended May 31, 2015, as compared to the same period in the prior year. Gain on disposal of property and equipment and asset held-for-sale During the nine months ended May 31, 2015, we disposed of property and equipment and an asset held-for-sale and realized a gain of $0.7 million. During the nine months ended May 31, 2014, we disposed of property and equipment and realized a gain of $0.2 million. 15 Gain on derivative financial instruments Gain on derivative financial instruments for the nine months ended May 31, 2015 was $3.5 million as compared to $4.0 million during the same period in the prior year.The gains relate to the change in fair value of our variable prepayment option embedded derivatives on the First-Lien Notes and Second-Lien Notes. Foreign currency exchange losses Foreign currency exchange losses for the nine months ended May 31, 2015 were $42.4 million as compared to $3.2 million during the same period in the prior year.Foreign currency exchange losses consist primarily of unrealized losses related to changes in the carrying value of the Second-Lien Notes.On July 15, 2014 a foreign currency interest rate swap, that was accounted for as a hedge, with a notional amount of US$167.5 million related to the Second-Lien Notes matured, exposing us to foreign currency gains and losses on the entire US$268.6 million of Second-Lien Notes outstanding. Loss before income taxes Loss before income taxes was $235.3 million for the nine months ended May 31, 2015, as compared to $57.7 million for the same period in the prior year.The increase in loss before income taxes is primarily the result of operating loss, increased foreign currency exchange losses and interest expense, all as discussed above. Recovery of income taxes Recovery of income taxes for the nine months ended May 31, 2015 was $26.0 million as a result of the recognition of a portion of our existing tax loss carryforwards which offset the scheduled reversal of taxable temporary differences acquired in the Sun Acquisition. We have not recognized any of our remaining cumulative tax loss carryforwards. We have not recorded a current or deferred tax expense or recovery for the nine months ended May 31, 2014. Net loss attributable to equity holders of the Company Net loss for the nine months ended May 31, 2015 was $209.3 million as compared to $57.7 million for the same period in the prior year, as a result of the factors described above in loss before income taxes and recovery of income taxes. Consolidated quarterly financial information ($ in thousands of Canadian dollars, except per share information) Fiscal 2015 Fiscal 2014 Fiscal 2013 Q3 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Total revenues Net loss attributible to equity holders of the Company ) Basic $ )
